               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WAYNE DUKE KALBAUGH,                         )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )          No. CIV-18-951-C
                                             )
JIMMY MARTIN, Warden,                        )
                                             )
                     Respondent.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This action for habeas corpus relief brought by a prisoner, proceeding pro se, was

referred to United States Magistrate Judge Suzanne Mitchell, consistent with the provisions

of 28 U.S.C. § 636(b)(1)(B). Judge Mitchell entered a Report and Recommendation

(“R&R”) on July 23, 2019, to which Petitioner has timely objected. The Court therefore

considers the matter de novo.

       The facts and law are accurately set out in Judge Mitchell’s Report and

Recommendation and there is no purpose to be served in repeating them yet again. In his

Objection, Petitioner generally restates his previous arguments, misapplies the legal

precedent he argues, and simply disagrees, without legal or factual foundation, with the

conclusions contained in the R&R. To the contrary, the R&R accurately states the facts

and the law, and even after consideration of Petitioner’s objections, is the only conclusion

permitted here.
       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge, and for the reasons announced therein, denies this petition for habeas

corpus relief. A judgment will enter accordingly.

       IT IS SO ORDERED this 24th day of September, 2019.




                                             2
